EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa E. Patterson (Reg. No. 67,455) on September 27, 2021.
The application has been amended as follows: 
IN THE CLAIMS:

(Currently Amended) A system for determining a likelihood of a lead conversion event, the system comprising:
one or more physical processors configured to execute machine-readable instructions to:
	obtain lead attribute information associated with a lead that was received from one or more customers submitting an incoming request, the lead attribute information comprising individual lead factors including at least one of a lead type, a lead submission method, a lead submission urgency level, and a vendor class; 
	determine historic booking information associated with previously submitted leads by the one or more customers submitting [[an]]the incoming request; and
received using a machine learning model and based on the lead attribute information and the historic booking information.
(Original) The system of claim 1, wherein the historic booking information associated with the previously submitted leads comprises leads having lead information including the vendor class associated with the lead received. 
(Original) The system of claim 1, wherein the previously submitted leads comprise a date of submission, and wherein the date of submission does not exceed 12 months form a current date.
(Original) The system of claim 1, wherein determining the likelihood of the lead conversion event for the lead received comprises assigning a weight to each of the individual lead factors. 
(Canceled) 
(Original) The system of claim 1, wherein determining the likelihood of the lead conversion event for the lead received comprises using a predictive model. 
(Original) The system of claim 6, wherein the predictive model includes Bayesian statistics.
(Original) The system of claim 1, wherein the lead conversion event for the lead comprises a sales transaction. 
(Previously Presented) The system of claim 1, further comprising obtaining 
(Currently Amended) A method for determining a likelihood of a lead conversion event, the method comprising:
obtaining lead attribute information associated with a lead that was received from one or more customers submitting an incoming request, the lead attribute information comprising individual lead factors including at least one of a lead type, a lead submission method, a lead submission urgency level, and a vendor class; 
determining historic booking information associated with previously submitted leads by the one or more customers submitting [[an]]the incoming request; and
determining a likelihood of a lead conversion event for the lead received using a machine learning model and based on the lead attribute information and the historic booking information.
(Previously Presented) The method of claim 10, wherein the determining the historic booking information associated with the previously submitted leads comprises obtaining leads having lead information including the vendor class associated with the lead received. 
(Previously Presented) The method of claim 10, wherein the previously submitted leads comprise a date of submission, and wherein the date of submission does not exceed 12 months form a current date. 
(Previously Presented) The method of claim 10, wherein determining the 
(Canceled) 
(Previously Presented) The method of claim 10, wherein determining the likelihood of the lead conversion event for the lead received comprises using a predictive model. 
(Original) The method of claim 15, wherein the predictive model includes Bayesian statistics.
(Previously Presented) The method of claim 10, wherein the lead conversion event for the lead comprises a sale transaction. 
(Previously Presented) The method of claim 10, further comprising obtaining online behavior information associated with the one or more customers submitting the incoming request, the online behavior information including time spent on a website by the one or more customers prior to submitting the request.

(New) A non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to:	obtain lead attribute information associated with a lead that was received from one or more customers submitting an incoming request, the lead attribute information comprising individual lead factors including at least one of a lead type, a lead 

(New) The non-transitory computer-readable storage medium of claim 19, wherein the one or more processors further to: 	obtain leads having lead information including the vendor class associated with the lead received.

(New) The non-transitory computer-readable storage medium of claim 19, wherein the previously submitted leads comprise a date of submission, and wherein the date of submission does not exceed 12 months form a current date.
(New) The non-transitory computer-readable storage medium of claim 19, wherein determining the likelihood of the lead conversion event for the lead received comprises assigning a weight to each of the individual lead factors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        


September 27, 2021